Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Quayle
2.	This application is in condition for allowance except for the following formal matters: 
Specification
3.	The disclosure is objected to because it contains an embedded hyperlinks and/or other form of browser-executable codes throughout the specification (see at least [0004]). Applicant is required to delete the embedded hyperlinks and/or other form of browser-executable codes; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
4.	Claims 1-23 are objected to because of the following informalities: 
Claims 1, 4, 10, 12, 14, 17 and 23 are objected to because the terms “AGC processor” and “AGC controller” are used interchangeably to refer to the same element.  It is suggested to amend the claims to use only one terminology to overcome the objection.
Claims 2-3, 5-9, 11, 13, 15-16 and 18-22 are objected to because of their dependency on the objected claim.
  Appropriate correction is required.
5.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
6.	A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Allowable Subject Matter
7.	Claims 1-23 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.
8.	The following is an examiner’s statement of reasons for allowance: 
As to claims 1-23, there is no prior art reference, alone or in combination, that teaches or fairly suggests a method/system for reducing power consumption in a time slotted communication system that applies power after a receiver powerup delay from a start of time slot, performs a gain adjustment based on a signal level during either a preamble or a subsequent header address duration, compares fewer than all bits of a header destination address with corresponding bits of an assigned station address and maintains power when there is a match, in a combination with other recited claimed limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM B FOUD whose telephone number is 571-272-0041.  The examiner can normally be reached on  Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/Hicham B. Foud/
	Art unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467